STONE, C. J.
If the testimony of the defendant be true, he neither sold, nor aided in selling the liquor to Thayer. He purchased it for Thayer, at a point which is shown to have been without the prohibited district. He was not interested in the sale, and in no sense was he the agent of the seller. . He was agent of Thayer, the buyer, and did not assume to represent the seller. He advanced the money, not buying for his own use, but as an accommodation loan to Thayer, the purchaser. He made no profit, but received back only the money he had paid out for the liquor. If this testimony be true, the defendant is not guilty.—Young v. State, 58 Ala. 358; Campbell v. State, 79 Ala. 271; Morgan v. State, 81 Ala. 72.
Eeversed and remanded.